Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2021 was filed after the mailing date of the Notice of Allowance on 7/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed on 10/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein indicated by a strikethrough have not been considered. Cite Nos. 22, 23, 24, 25, and 39 were not considered because legible copies were not provided.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Office has determined that the references cited in the information disclosure statement filed on 10/10/2021 do not disclose or render obvious the features of the claimed invention(s). The reasons for allowance in the Notice of Allowance dated 7/14/2021 has been reproduced below.
The prior art is exemplified by (1) US 2002/0094223 A1 to Androphy, (2) US 1,598,873 A to Peterson, and (3) US 1,395,793 A to Broschart. (1) Androphy teaches a pencil grip having a non-zero write angle (Para [0032]); (2) Peterson teaches a grip comprising longitudinal grooves (Page 1; Line 43); (3) Broschart teaches a grip comprising flanges and circumferential grooves (Col. 3, Line 6).

However, Androphy fails to disclose wherein the said slit is disposed parallel to said longitudinal axis of said main body, and a first exterior main groove extending from said first end to said second end and overlying said internal bore to indicate the location and angle of said internal bore to a user. In similar art, Peterson describes a grip comprising a first exterior groove extending from first end to second end and overlaying internal bore (Page 1; Line 43). No prior art fairly teaches wherein the said slit is disposed parallel to said longitudinal axis of said main body.
As per claims 2-8, the prior art does not teach or fairly suggest the exterior flanges and grooves as claimed since they are dependent on claim 1.
Regarding claim 9, Androphy discloses a grip comprising: a generally cylindrical main body (107, Fig. 3; Para (0043]) having a longitudinal axis (146, Fig. 11; Para (00431), and having a generally circular first end (see rightmost end of 143, Fig. 11) and an opposing generally circular second end (see leftmost end of 144, Fig. 11 ), an internal bore extending through said main body from said first end to said second end (see internal bore not shown in figure but inherent around 144, Fig. 11), said bore not parallel to said longitudinal axis but diverging from said longitudinal axis at an angle of substantially five degrees or greater (147, 
However, Androphy fails to disclose wherein the said slit is disposed parallel to said longitudinal axis of said main body, a first exterior main groove extending from said first end to said second end and overlying said internal bore to indicate the location and angle of said internal bore to a user, a second exterior main groove extending from said first end to said second end and overlying said internal bore to indicate the location and angle of said internal bore to a user, said slit substantially disposed within said second exterior main groove, a first end flange located proximate said first end and comprising a flared portion of increased diameter relative to the average diameter of said main body, and a second end flange located proximate said second end and comprising a flared portion of increased diameter relative to the average diameter of said main body. In similar art, Peterson describes a grip comprising a first exterior groove and a second exterior groove extending from first end to second end and overlaying internal bore (Page 1; Line 43). Further, Broschart describes a grip comprising a first (3, Fig. 1; Page 1, line 65) and second flange (6, Fig. 1; Page 1, Line 75) comprising a flared portion of increased diameter relative to average diameter of said main body located proximal to said first and second end, respectively. No prior art fairly teaches wherein the said slit is disposed parallel to said longitudinal axis of said main body or wherein said slit is substantially disposed within said second exterior main groove.
As per claim 10, Androphy discloses a grip comprising: a generally cylindrical main body (107, Fig. 3; Para (0043]) having a longitudinal axis (146, Fig. 11; Para [0043]), and having a generally circular first end (see rightmost end of 143, Fig. 11) and an opposing generally circular second end (see leftmost end of 144, Fig. 11 ), an internal bore extending through said main body from said first end to said second end (see internal bore not shown in figure but inherent around 144, Fig. 11 ), said bore not parallel to said longitudinal axis but diverging from said 
However, Androphy fails to disclose wherein the said slit is disposed parallel to said longitudinal axis of said main body, said slit separating sections of said main body that overlie said internal bore to form two flaps, a portion of each of said flaps covering a portion of said internal bore in excess of the radius of said internal bore, and a first exterior main groove extending from said first end to said second end and overlying said internal bore to indicate the location and angle of said internal bore to a user. In similar art, Peterson describes a grip comprising a first exterior groove extending from first end to second end and overlaying internal bore (Page 1; Line 43). No prior art fairly teaches wherein the said slit is disposed parallel to said longitudinal axis of said main body, said slit separating sections of said main body that overlie said internal bore to form two flaps, a portion of each of said flaps covering a portion of said internal bore in excess of the radius of said internal bore. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784